           Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 1 of 15                     FILED
                                                                                    2019 May-01 PM 02:58
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHWESTERN DIVISION

SHEKIRA ARMSTEAD            )
                            )
      Plaintiff,            )
                            )
      vs.                   )                  Case No.: _____________
                            )
JAY SHREE UMIYA, INC. D/B/A )
JACKSON MARKET, FUEL        )
CITY and JACKSON EXPRESS; )
NITINKUMAR PATEL,           )
individually                )                  JURY DEMAND
                            )
      Defendants.           )


                                   COMPLAINT

      COMES NOW Plaintiff, Shekira Armstead (hereinafter "Armstead" or

"Plaintiff"), and files this action against Defendants, Jay Shree Umiya, Inc d/b/a

Jackson Market, Fuel City and Jackson Express (hereinafter “JSU”) and Nitinkumar

Patel, individually (hereinafter “Patel”), collectively referred to as “Defendants,” and

seeks to recover for Defendants' violations of the Fair Labor Standards act of 1938

(FLSA), 29 U.S.C. §§ 201 et seq., and hereby states and alleges as follows:

                                NATURE OF SUIT

      1.       The FLSA was passed by Congress in 1938. The principal Congressional


                                           1
           Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 2 of 15




purpose in enacting the FLSA was to protect all covered workers from substandard

wages and oppressive working hours, labor conditions that are detrimental to

maintenance of minimum standards of living necessary for health, efficiency, and

general well-being of workers. Barrentine v. Arkansas-Best Freight System, Inc., 450

U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981). The liquidated damage provision of the

FLSA constitutes a Congressional recognition that failure to pay statutory minimum

on time may be so detrimental to maintenance of minimum standard of living

necessary for health, efficiency, and general well-being of workers and to the free

flow of commerce, that double payment must be made in event of delay in order to

insure restoration of worker to that minimum standard of well-being. Brooklyn v. Sav.

Bank v. O'Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

      2.       Plaintiff brings this action under the FLSA to recover from Defendants

for their failure to pay her the federal statutory minimum wage of $7.25, overtime

compensation for all hours she worked in excess of forty (40) hours per week,

liquidated damages and reasonable attorneys' fees and costs.

                           JURISDICTION AND VENUE

      3.       The Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §1331, as Plaintiff's claims arise under 29 U.S.C. § 216(b).

      4.       Jurisdiction in this Court is proper as the claims are brought pursuant to

                                            2
            Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 3 of 15




the FLSA, as amended, 29 U.S.C. § 201, et seq., to recover unpaid statutory wages,

overtime compensation, an additional equal amount as liquidated damages and

reasonable attorneys' fees and costs.

       5.       Defendants are subject to personal jurisdiction in this district as they

regularly do business in the State of Alabama through their business, including the

one where Plaintiff was employed. At all times relevant to this case, Defendants were

and have been an enterprise engaged in commerce as defined by §203(s)(1) of the

Act.

       6.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

since all, or at least a substantial part of the events giving rise to Plaintiff's claims,

occurred in and around Colbert County, Alabama.

                                        PARTIES

       7.       Plaintiff, Shekira Armstead, was an hourly, non-exempt, overnight

cashier who was employed by Defendants at their twenty-four (24) hour gas station

and convenience store located at 1300 S. Jackson Highway, Sheffield, AL 35660.

       8.       Plaintiff Armstead currently resides in Florence, Alabama, and is over

the age of nineteen (19).

       9.       Plaintiff submits her written consent to become a party plaintiff to this

lawsuit pursuant to 29 U.S.C. §216(b). (Exhibit 1: Armstead signed FLSA consent).

                                             3
        Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 4 of 15




      10.    Defendant Jay Shree Umiya, Inc d/b/a Jackson Market, Fuel City and

Jackson Express (hereinafter “JSU”), is a corporation that operates and conducts

business in and around Colbert County, Alabama. Its business address is located at

1300 S. Jackson Highway, Sheffield, Alabama 35660.

      11.    Defendant Nitinkumar Patel is an individual who, upon information and

belief, lives and resides in the State of Alabama, and conducts business in Colbert

County, Alabama as the president of JSU.

      12.    At all times relevant to this action, Nitinkumar Patel is an individual

resident of the State of Alabama, who owns and operates Defendant JSU, and who

regularly exercises the authority to: (a) hire and fire employees of JSU; (b) determines

the work schedules for the employees of JSU; and (c) controls the finances and

operations of JSU; and, by virtue of having regularly exercised that authority on

behalf of JSU. Defendant Patel is an employer as defined by 29 U.S.C. §201, et seq.

      13.    At all material times hereto, Plaintiff was employed by Defendants in

Colbert County, Alabama, from March 1, 2016 until September 15, 2018.

DEFENDANTS’ VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

      14.    This action is brought pursuant to the FLSA, 29 U.S.C. §201 et seq. and

specifically for equitable and injunctive relief and to remedy Defendants’ violations

of the wage provisions of the FLSA which deprived Plaintiff of her lawful minimum

                                           4
        Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 5 of 15




wage, as well as all of her overtime wages for hours she worked for Defendants in

excess of forty (40) hours per workweek.

      15.   Defendants have had a uniform policy and practice of consistently

requiring its non-exempt employees to work below minimum wage for all hours

worked at an average rage of $6.50 per hour.

      16.   Defendants have had a uniform policy and practice of consistently

requiring its non-exempt employees to work over forty (40) hours per week without

compensating employees like Plaintiff for any hours worked over forty (40) during

each workweek.

      17.   Defendants have had a uniform policy and practice of consistently not

compensating employees for hours employees were suffered or permitted to work in

excess of forty (40) hours per week.

      18.   At all material times hereto from March 1, 2016 until September 15,

2018, Plaintiff was an "employee" within the meaning of the FLSA.

      19.   At all material times, Defendants were the "employer" as defined by

Section 203(d) of the FLSA.

      20.   At all material times, Plaintiff was "engaged in commerce" within the

meaning of §6 and §7 of the FLSA as a cashier at a twenty-four-hour (24) gas station

and convenience store owned and operated by Defendants.

                                         5
        Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 6 of 15




      21.    At all material times, Plaintiff was a covered employee under the FLSA

because her work for Defendants affected interstate commerce on a daily basis as a

cashier by taking payments from Defendants’ customers who were in- and

out-of-state, or who processed payments and transaction that came from out of state

banks, credit card issuers, and store suppliers.

      22.    At all material times, Defendants were, and continue to be, an "enterprise

engaged in commerce" within the meaning of the FLSA.

      23.    As stated herein, Defendants were an enterprise covered by the FLSA,

and as defined by 29 U.S.C. §§ 203(r) and 203(s).

      24.    At all material times, Defendants employed two (2) or more employees

that were engaged in interstate commerce. At all relevant times, Defendants’

enterprise has had two (2) or more employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for commerce by any

person such as lines of credit, food sales, fuel sales, and transportation goods, etc.

      25.    At all material times, Plaintiff was "engaged in commerce" and subject

to individual coverage under the FLSA in that she:

             a.     Operated instrumentalities of commerce;

             b.     Transported goods in commerce;

             c.     Used channels of commerce;

                                           6
        Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 7 of 15




            d.     Communicated across state lines; and/or

            e.     Performed work essential to any of the preceding activities.

      26.   The work performed by Plaintiff was directly essential to the operations

performed by Defendants and Defendants' strategy.

      27.   Plaintiff was paid a flat hourly rate below the federal minimum wage of

$7.25. Plaintiff was not paid any overtime compensation despite the fact that she

worked well over the required forty (40) hours a week to entitle her to overtime pay

at time and one-half for all hours worked over forty (40) hours each week.

      28.   At all material times hereto, Defendants intentionally failed and/or

refused to pay Plaintiff according to the provisions of the FLSA.

      29.   In doing so, Defendants failed to make a good faith effort to comply with

FLSA and 29 U.S.C. §§ 201-209, because Plaintiff performed services for Defendants

for which no provisions were made by Defendants to properly pay Plaintiff the

minimum statutory wage rate of $7.25 per hour.

      30.   Defendants failed to make a good faith effort to comply with FLSA and

29 U.S.C. §§ 201-209, because Plaintiff performed services for Defendants for which

no provisions were made by Defendants to properly pay Plaintiff for those hours

worked in excess of forty (40) within a work week.

      31.   Plaintiff was closely monitored and supervised by Defendants.

                                         7
        Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 8 of 15




                           FACTUAL ALLEGATIONS

      32.    Plaintiff, Shekira Armstead, worked for Defendants from approximately

March 1, 2016 until September 15, 2018.

      33.    Plaintiff was paid on an hourly basis and her regular rate of pay was

$6.50 per hour, instead of the federal minimum wage of $7.25 per hour.

      34.    Defendants are a privately owned twenty-four (24) hour gas station and

convenience store headquartered in Colbert County, Alabama, that provides gas and

food services to interstate and intrastate customers.

      35.    Defendants earned at or above Five Hundred Thousand and 00/100

Dollars ($500,000.00) in annual gross sales or business during the relevant time

period subject to Plaintiff's Complaint.

      36.    Plaintiff was required to report to her time and hours by paper, whereby

Defendants would pay her in cash on a biweekly basis.

      39.    Plaintiff routinely averaged 50-60 hours per workweek; however, she

was not compensated at a rate of time and one-half for those overtime work hours, nor

was she paid the federal minimum wage for all the hours she worked.

      37.    For the majority of her employment, Defendants paid Plaintiff a

biweekly maximum rate of $520.00 ($260.00 per week), despite the fact Plaintiff

routinely worked between 50-60 hours per week as Defendants’ overnight cashier.

                                           8
        Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 9 of 15




      38.    Under Defendants’ “methods of recording time,” Plaintiff was paid an

average of $6.50 per hour for every hour worked, up to forty (40) hours per week

from March 2016 until September 15, 2018.

      39.    Defendants never paid Plaintiff the statutory minium wage of $7.25 per

hour and they purported to classify Plaintiff as an exempt employee for FLSA

purposes.

      40.    Defendants had actual or constructive knowledge of Plaintiff's on-the-

clock activities, as well as their failure to comply with the FLSA.

      41.    As a result, Plaintiff was not paid minimum wage and she was not

compensated for all the hours she worked over forty (40) during a given workweek

and, as a result, was not compensated time.

      42.    Upon information and belief, Plaintiff typically worked approximately

fifty (50) to sixty (60) hours per week.

      43.    Rather than pay Plaintiff the federal minimum wage of $7.25 per hour

or overtime compensation at a rate of time and one-half for her overtime work hours,

Defendants implemented and maintained a policy whereby they only paid Plaintiff for

forty (40) hours of work a rate of pay of $6.50 per hour for the majority of her

employment.

      44.    Plaintiff was not fully compensated for hours she worked under forty

                                           9
        Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 10 of 15




(40) in a given workweek at the federal minimum wage rate of $7.25 per hour.

       45.      As such, Plaintiff is owed an average $.75 per every hour she worked

under forty (40) during each workweek.

       46.      Based off the federal minimum wage of $7.25 per hour, Plaintiff is

further owed time and a half at the rate of $10.88 for each overtime hour she worked

over forty (40) hours during the given work week

       47.      Defendants knowingly, willfully, and with reckless disregard carried out

their illegal pattern or practice of failing to pay Plaintiff the federal minimum wage.

       48.      Defendants knowingly, willfully, and with reckless disregard carried out

their illegal pattern or practice of failing to pay overtime compensation with respect

to Plaintiff.

       49.      Defendants knowingly and willfully failed to fulfill their record keeping

requirements with regard to Plaintiff under 29 C.F.R. 516.

       50.      Defendants did not act in good faith or reliance upon any of the

following in formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. §

201, et seq., (c) Department of Labor Wage & Hour Opinion Letters, or (d) the Code

of Federal Regulations.

                                       COUNT I
                  Violation of the Fair Labor Standards Act of 1938
                          (Brought Against All Defendants)

                                            10
        Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 11 of 15




       51.    At all material times, Defendants paid Plaintiff an average hourly rate

$6.50 per hour instead the federal minimum wage ($7.25 per hour).

       52.    From March 2016 until September 15, 2018, Plaintiff suffered and was

permitted to work for Defendants in excess of forty (40) hours per workweek for

which Plaintiff was not compensated.

       53.    Plaintiff was, and is, entitled to be paid time and one-half the minimum

wage rate of pay ($7.25) for all the hours she worked in excess of forty (40) hours in

a workweek.

       54.    At all times material hereto, Defendants failed, and continue to fail, to

maintain proper time records as mandated by the FLSA.

       55.    Defendants' actions were willful and/or showed reckless disregard for

the provisions of the FLSA, as evidenced by its failure to pay Plaintiff minimum

wage, as well as their failure to lawfully compensate Plaintiff at the statutory base pay

and overtime pay rates, when they knew, or should have known, such was, and is,

due.

       56.    Defendants failed to properly disclose or apprise Plaintiff of her rights

under the FLSA.

       57.    Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff

suffered damages and lost compensation for unpaid wages, lost compensation for all

                                           11
       Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 12 of 15




time worked over forty (40) hours per week, plus liquidated damages.

      58.   Plaintiff is entitled to an award of reasonable attorneys' fees and costs

pursuant to 29 U.S.C. §216(b).

      59.   At all times material hereto, Defendants failed to comply with Title 29

and United States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4

with respect to Plaintiff by virtue of the management policy, plan or decision that

intentionally deprived Plaintiff her minimum wage ($7.25 per hour) as well as

deprived her compensation for her overtime hours at the rate of time-and-a-half

($10.88 per over-time hour).

      WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests

that judgment be entered in her favor against Defendants:

      a.    Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

            practices complained of herein are in violation of the minimum and

            maximum hour provisions of the FLSA;

      b.    Awarding Plaintiff overtime compensation in the amount due to her for

            Plaintiff's time worked in excess of forty (40) hours per workweek

            calculated at the rate of time and half from the minimum wage rate of

            $7.25 per hour;

      c.    Awarding Plaintiff $.75 for each hour she worked under forty (40)

                                        12
         Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 13 of 15




              during each workweek due to Defendants’ failure to pay her minimum

              wage;

        c.    Awarding Plaintiff liquidated damages in an amount equal to the award;

        d.    Awarding Plaintiff reasonable attorneys' fees and costs and expenses of

              the litigation pursuant to 29 U.S.C. §216(b);

        e.    Awarding Plaintiff pre-judgment interest;

        f.    Ordering any other further relief the Court deems just and proper.

                           DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury on all issues so triable as a matter of right by
jury.

        Dated, this the 1st of May, 2019.

                                                 RESPECTFULLY SUBMITTED,

                                                 s/ Daniel Patrick Evans
                                                 Daniel Patrick Evans
                                                 ASB-3209-R67G
                                                 Attorney for the Plaintiff
                                                 The Evans Law Firm, P.C.
                                                 1736 Oxmoor Road, Suite 101
                                                 Birmingham, Alabama 35209
                                                 Telephone: (205) 870-1970
                                                 Fax: (205) 870-7763
                                                 E-Mail: dpevans@evanslawpc.com

                                                 s/ Maurine Cambria Evans
                                                 Maurine Cambria Evans
                                                 (ASB-4168-P16T)

                                            13
       Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 14 of 15




                                          Attorney for the Plaintiff
                                          The Evans Law Firm, P.C.
                                          1736 Oxmoor Road, Suite 101
                                          Birmingham, Alabama 35209
                                          Telephone: (205) 870-1970
                                          Fax: (205) 870-7763
                                          E-Mail: mevans@evanslawpc.com

Plaintiff’s address:

c/o The Evans Law Firm, P.C.

Defendants' Addresses:

SERVE DEFENDANTS BY CERTIFIED MAIL:

JAY SHREE UMIYA, INC
D/B/A JACKSON MARKET,
FUEL CITY and JACKSON EXPRESS
Serve: Nitinkumar Patel, Registered Agent
2109 Virginia Avenue
Muscle Shoals, AL 35661

NITINKUMAR PATEL
2109 Virginia Avenue
Muscle Shoals, AL 35661




                                     14
Case 3:19-cv-00658-CLS Document 1 Filed 05/01/19 Page 15 of 15


                      EXHIBIT A
